                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


VINCENT DARNELL COSEY,

       Petitioner,

     v.                                                      Case No. 18-CV-2001

WILLIAM J. POLLARD,

       Respondent.


  ORDER ON PETITIONER’S MOTION TO PROCEED WITHOUT PREPAYING THE
     FILING FEE AND RECOMMENDATION FOR DISMISSAL OF PETITION


       The petitioner, Vincent Darnell Cosey, who is currently incarcerated at the Dodge

Correctional Institution, seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket # 1.)

Accompanying his petition is a motion to proceed without prepaying the filing fee. (Docket # 3.)

Cosey has also submitted his prison account statement for the 6-month period immediately preceding

the filing of the petition, in accordance with 28 U.S.C. § 1915(a)(2). (Docket # 4.)

       Ordinarily, a habeas petitioner must pay a statutory filing fee of $5.00 to file an application

for habeas review in federal court. 28 U.S.C. § 1914(a). However, under 28 U.S.C. § 1915(a)(1), the

court may authorize the commencement of a habeas petition without prepayment of fees if a party

submits an affidavit asserting his inability to pay and stating “the nature of the action, defense or

appeal and affiant’s belief that the person is entitled to redress.” Upon review of Cosey’s affidavit and

his prison account statement, I find that he has sufficient assets to pay the $5.00 filing fee. While the

end balance in Cosey’s regular account has varied over the last six months, in the last four months,

his balance contained sufficient assets to pay the one-time $5.00 filing fee. In November, his end
balance was $155.58. (Docket # 4.) Thus, Cosey’s motion for leave to proceed without prepayment

of the filing fee is denied.

        At this juncture, the normal procedure would be to require Cosey to pay the filing fee. His

petition, however, has an immediate glaring problem. Cosey filed a previous habeas corpus petition

challenging the same conviction he now challenges in Eastern District of Wisconsin Case No. 13-

CV-1437. The petition was dismissed as untimely. Cosey acknowledges that his current petition is

a “second petition,” and files a motion requesting permission to proceed on this new claim. (Docket

# 2.) While 28 U.S.C. § 2244(b)(2) allows habeas petitioners to present claims in a second or

successive habeas corpus petition under § 2254 in certain limited circumstances, the applicant must

first seek and obtain an order from the appropriate court of appeals authorizing the district court to

consider the application. Section 2244(b)(3)(A) states as follows: “Before a second or successive

application permitted by this section is filed in the district court, the applicant shall move in the

appropriate court of appeals for an order authorizing the district court to consider the application.”

Nowhere in Cosey’s motion does he indicate that he sought leave and obtained permission from the

Seventh Circuit Court of Appeals to file a second or successive habeas petition. Until Cosey obtains

such authorization from the Seventh Circuit Court of Appeals, his petition must be denied. See Nuñez

v. United States, 96 F.3d 990, 991 (7th Cir. 1996) (“The district court had no option other than to deny

the petition. No matter how powerful a petitioner’s showing, only this court may authorize the

commencement of a second or successive petition.”). As such, because Cosey has not obtained prior

permission from the court of appeals, it is recommended that this action be dismissed for lack of

jurisdiction. See id.

        Any petitioner appealing a district court’s ruling dismissing his motion under 28 U.S.C. §



                                                 -2-
2254 must first secure a certificate of appealability from the district court or the court of appeals. See

Fed. R. App. P. 22(b); 28 U.S.C. § 2253(c)(1). That is true even when a movant is appealing from

the dismissal of an unauthorized second or successive motion. See Sveum v. Smith, 403 F.3d 447, 448

(7th Cir. 2005). Therefore, as required by Rule 11 of the Rules Governing Section 2254 Proceedings

for the United States District Courts, this Court certifies to the court of appeals that it has concluded

jurists of reason would not find it debatable whether this Court was correct in its procedural ruling.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); 28 U.S.C. § 2253(c)(2). Therefore, I recommend that this

Court decline to issue a certificate of appealability. Of course, Cosey retains the right to seek a

certificate of appealability from the court of appeals. See Fed. R. App. P. 22(b).

       NOW, THEREFORE, IT IS ORDERED that Cosey’s motion for leave to proceed without

prepaying the filing fee (Docket # 3) is DENIED;

       IT IS FURTHER RECOMMENDED that Cosey’s motion for order to allow a second

petition (Docket # 2) be DENIED and this action be DISMISSED for lack of jurisdiction pursuant

to 28 U.S.C. § 2244(b);

       IT IS FURTHER RECOMMENDED that a certificate of appealability be DENIED.

       Your attention is directed to General L.R. 72(c), 28 U.S.C. § 636(b)(1)(B) and Federal Rules

of Criminal Procedure 59(b), or Federal Rules of Civil Procedure 72(b) if applicable, whereby written

objections to any recommendation or order herein, or part thereof, may be filed within fourteen days

of the date of service of this recommendation or order. Objections are to be filed in accordance with

the Eastern District of Wisconsin’s electronic case filing procedures. Courtesy paper copies of any

objections shall be sent directly to the chambers of the district judge assigned to the case. Failure to

file a timely objection with the district court shall result in a waiver of a party’s right to appeal. If no



                                                   -3-
response or reply will be filed, please notify the Court in writing.



       Dated at Milwaukee, Wisconsin this 20th day of December, 2018.

                                                    BY THE COURT

                                                    s/Nancy Joseph
                                                    NANCY JOSEPH
                                                    United States Magistrate Judge




                                                 -4-
